Citation Nr: 0107088	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to a greater rating for post-traumatic stress 
disorder, currently evaluated 50 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  A rating decision in October 1998 granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating for the disability, effective 
from February 1994; the veteran initially appealed the 
30 percent rating.  In the statement of the case, issued in 
August 1999, the RO increased the evaluation to 50 percent 
disabling, effective from February 1994.  The veteran's 
subsequent claim for a total disability rating based on 
individual unemployability due to service-connected 
disability was denied.  


FINDINGS OF FACT

1.  Service connection is in effect only for PTSD.  

2.  The evidence shows that, prior to March 12, 1996, the 
veteran's PTSD was productive of considerable social and 
industrial impairment.  Prior to that date, he was not 
unemployable due to PTSD.  

3.  The evidence shows that, beginning March 12, 1996, the 
veteran was unemployable due to his PTSD and the medical 
evidence was commensurate with total occupational and social 
impairment.  

4.  The evidence shows that, prior to March 12, 1996, the 
veteran was not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  PTSD was not more than 50 percent disabling prior to 
March 12, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2000), and Code 9411 (as in 
effect prior to November 1996).  

2.  Beginning March 12, 1996, PTSD was 100 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, and Code 9411 (as 
in effect prior to and beginning in November 1996).  

3.  The veteran was not individually unemployable by reason 
of service-connected disability prior to March 12, 1996 and a 
total rating based on individual unemployability is precluded 
thereafter due to the award of a total schedular rating.  38 
U.S.C.A. §§ 1155, 5107 (a) (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.15, 4.16, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records do not reflect any psychiatric 
symptoms, treatment, or diagnosis.  The post-service medical 
records show that the veteran injured his back in 1989, 
resulting in herniated nucleus pulposus at L4-5 and L5-S1.  
Private medical reports dated in 1991 reflect the physician's 
opinion that the veteran would not be able to return to the 
same type of physical labor he had done previously because of 
his back problems.  Although he had apparently returned to 
work for a few months after the injury, he was unable to find 
work after May 1990.  The treatment records at that time do 
not show any psychiatric complaints or abnormal psychiatric 
clinical findings.  

In September 1991, the veteran filed a claim for service 
connection for several disabilities, including a nervous 
disorder, to include PTSD.  

A VA psychiatric examination was conducted in November 1991.  
The veteran reported the history of his back problems and 
indicated that he was receiving Worker's Compensation because 
of the injury.  He stated that his back gave him a great deal 
of pain, causing problems with standing, sitting, and 
walking, and that some days he couldn't get out of bed.  He 
also reported having extremely severe headaches.  Regarding 
his nervous condition, the veteran stated that he felt very 
depressed at times and couldn't stand to be around people for 
days at a time, feeling irritable and having a short temper.  
He indicated that this caused problems for him at work.  He 
denied becoming violent.  The veteran admitted to periodic 
sleep difficulty, stating that he used to have nightmares and 
hadn't had any flashbacks for approximately 10 years.  He 
reported that he tried to forget about Vietnam, but that he 
still had occasional disturbing memories.  He admitted to 
having crying spells and feeling distressed and stated that 
he had some difficulty with concentration and short-term 
memory.  He said that his nervous condition was much worse on 
"bad days" with his back.  The veteran stated that 
following service he had worked primarily in coal mines, but 
that he also had work experience in short-term construction.  
He quit school in the 10th grade.  On mental status 
examination, he had a good attention span and there was no 
significant difficulty in long-term or short-term memory.  
The veteran displayed good judgment and insight and there 
were no indications of delusions, hallucinations, or suicidal 
ideation.  The examiner commented that the veteran had some 
significant symptoms of PTSD, but that they were insufficient 
at that time for a diagnosis of PTSD.  The listed psychiatric 
diagnoses included generalized anxiety disorder and 
dysthymia.  

A rating decision in April 1992 denied service connection for 
generalized anxiety disorder, dysthymia, and PTSD.  

A Social Security Administration (SSA) Administrative Law 
Judge (ALJ) determined in February 1993 that the veteran did 
not meet the criteria for SSA disability benefits.  

A letter from a private physician dated in July 1993 notes 
the history of the veteran's back injury and his complaints 
of low back pain going to the left leg and foot.  However, 
the examiner reported no pertinent abnormal clinical findings 
and stated that he found no physical disability; it was 
concluded that he was capable of any type of labor.  

Following psychological testing in November 1993, the 
psychologist listed diagnoses of hypochondriasis, somatoform 
disorder, alcohol/substance abuse (several previous examiners 
had indicated that there was no history of alcohol or 
substance abuse), consider anxiety feature, and consider 
depressive features.  A private psychiatrist also examined 
the veteran in November 1993.  The veteran reported to the 
psychiatrist that his emotional problems gradually started 
after his injuries.  He indicated that he had had more severe 
problems for the previous 2 years, having very poor sleep and 
decreased energy, feeling useless, having trouble 
concentrating at times, being tense and restless, feeling 
wound up, having chest pains, worrying and ruminating about 
things that happened years ago, and being irritable.  He 
reported that he was relieved when he was laid off work, 
because he was afraid of the mine.  The veteran stated that 
his daily activities included watching television, reading, 
and doing some household chores, but he did not go to stores 
or church and seldom ate out.  He indicated that he did not 
socialize, except with one friend.  On examination, the 
veteran appeared neat.  He was completely oriented and 
without cognitive deficit, although he was unable to 
interpret proverbs.  His speech was coherent and moderately 
spontaneous.  The veteran was not homicidal or suicidal and 
did not manifest any symptoms of psychosis.  But his judgment 
and reasoning were poor and he appeared anxious.  The 
examiner's diagnoses included somatoform pain disorder, 
depressive disorder, and anxiety disorder.  The veteran's 
global assessment of functioning was reported to be poor.  
The examiner commented that he considered the veteran to be 
totally disabled and expected him to remain so for 
substantial, gainful employment for the next 12 months "due 
to a combination of physical and psychological problems."  

In a November 1993 private social history report it was noted 
that the veteran felt that everything had changed since his 
injury; he could no longer do the things he used to be able 
to do and had a hard time dealing with day to day living.  He 
denied being suicidal, and handled anger by sometimes walking 
off and sometimes by yelling.  A January 1994 report by a 
private counselor indicates that the veteran seemed to have 
possible panic complaints with agoraphobia; the counselor 
noted the veteran's statement that his work-related injuries 
had led to his inability to work.  The report of a VA 
outpatient clinic visit in April 1994 notes the veteran's 
report that he wasn't sleeping and was "thinking about 
Vietnam."  He continued to have chronic backache, but there 
had been no recent change in his symptoms.  

Another April 1994 clinic note shows that the veteran 
described himself as a "constant worrier."  He reported 
that he slept 4 hours a night and would wake up startled, 
scared, and sweaty.  He admitted to having constant thoughts 
of Vietnam.  He stated that recently, while in crowds, he had 
felt nervous, and had had chest pain, shortness of breath, 
and sweaty palms, although no physical cause for the chest 
pain had been found.  The veteran admitted to spending most 
of his time alone.  He indicated that he did not work due to 
a back injury.  He denied recent crying spells, but admitted 
to suicidal thoughts, although he denied having a plan.  He 
denied any homicidal ideation.  On examination, the veteran's 
speech was relevant and coherent.  His mood was anxious and 
he appeared tense and restless.  The examiner's assessment 
was anxiety disorder with symptoms of panic disorder and 
PTSD.  Notes dated from May to November 1994 show that he was 
sleeping better with medication, but continued to have 
nightmares.  

In February 1994, the veteran wrote to request that his claim 
for service connection for PTSD be reopened.  

A Vet Center therapist reported in September 1994 that the 
veteran had chronic depression, nightmares, sleep disturbance 
with startled awakenings and cold sweats, anxiety, panic 
attacks, intrusive thoughts, flashbacks, hypervigilance, 
feelings of alienation, isolation, avoidance of combat 
remembrances and dislike/distrust of authority figures.  The 
therapist indicated that his symptoms were consistent with a 
diagnosis of PTSD with depressive features.  A November 1994 
VA clinic note states that there was no homicidal or suicidal 
ideation.  The veteran was completely oriented, his speech 
was relevant, and his affect and mood were within normal 
limits, whereas his affect had been reported to be blunted in 
May and August 1994.  Another Vet Center therapist noted in 
April 1995 that the veteran also had anger-rage attacks, loss 
of interest in significant activities, and poor personal 
relationships.  

In March 1995, another SSA ALJ denied the veteran's claim for 
SSA disability benefits.  The ALJ's decision referred to the 
above evidence, as well as to considerable evidence regarding 
the veteran's physical disabilities.  

The report of an assessment by a private psychologist in 
September 1995 described the veteran's symptoms as difficulty 
coping with people, resulting in his avoiding going to stores 
or similar places.  The veteran reported that he worried 
excessively, had difficulty sleeping, and had nightmares and 
flashbacks about his experiences in Vietnam.  He indicated 
that his medication relaxed him, helped him sleep, and kept 
him from worrying as much.  On examination, his attitude was 
described as fair and he was cooperative.  He maintained good 
eye contact, was appropriate, and related well.  He was alert 
and completely oriented.  The veteran's mood was dysphoric 
(depressed).  His thought processes appeared logical and 
coherent, but his affect was restricted.  There was no 
indication of hallucinations, delusions, obsessive thoughts, 
or compulsive behaviors.  The veteran reported no unusual 
perceptual experiences.  His insight and judgment were fair 
and he denied suicidal and homicidal ideation.  Immediate and 
remote memory appeared intact, although recent memory was 
moderately impaired.  The examiner reported that the veteran 
exhibited normal levels of concentration and attention during 
the examination.  Abstract reasoning appeared moderately 
impaired.  The veteran's daily activities were described as 
sleeping from 11pm to 6am.  He spent his time watching 
television; he would sometimes take out the garbage and weed 
flowers.  He would go to appointments and to the local 
convenience store, and drove a car.  But the veteran reported 
no particular interests.  He indicated that a neighbor would 
visit him.  The examiner commented that the veteran's overall 
social functioning appeared adequate.  

A private physician examined the veteran in October 1995.  He 
described the veteran's various complaints in significant 
detail.  No psychiatric complaints and no psychiatric 
clinical findings were reported, however.  The examiner's 
report lists several diagnostic impressions, but no 
psychiatric diagnosis was listed.  The examiner commented 
that based "on his appearance and symptoms during the 
examination, constriction of interests or restriction of 
daily activities due to psychiatric problems appears to be 
unlikely."  

A VA clinic note in February 1996 indicates that although the 
veteran continued to sleep better with medication, he had a 
continuous headache since beginning that medication.  He also 
reported having more energy, as well as more interest in 
things.  During the examination, his affect was somewhat 
blunt and his mood was somewhat dysthymic, although better 
than when the examiner last saw him.  He was crying and 
seemed to be more animated.  There was no suicidal or 
homicidal ideation, but his concentration was poor.  The 
examiner changed the veteran's medication.  

At the time of a private psychological evaluation on March 
12, 1996, the veteran stated that he slept on and off and 
that his "interruptive awakenings" were extended in nature 
because he found himself very tense.  He reported frequent 
thoughts of suicide, but denied present intent.  He indicated 
that he developed chest pain and hyperventilation (panic 
attacks) in crowded situations like stores.  On examination, 
the veteran appeared anxious and struggled with answers 
requiring long-term memory.  The psychologist stated that the 
results of testing showed chronic maladjustment and indicated 
that the veteran was overwhelmed by anxiety, tension, and 
depression.  The report notes that the veteran felt alone, 
inadequate, and insecure, and that he worried a great deal.  
The examiner stated that he was functioning at a low level of 
efficiency and might show rapid behavioral deterioration.  
His lifestyle was reportedly chaotic and disorganized and the 
examiner felt that he was "likely to have struggled in 
achieving well in work settings."  The veteran was 
behaviorally withdrawn and did not fully trust anyone, 
remaining highly avoidant.  The examiner concluded that the 
veteran had become progressively more psychiatrically 
impaired and that the "combination of these factors would 
certainly seem to disable him from all substantial gainful 
employment."

A private physician's assessment of the veteran's ability to 
do work-related activities was conducted in April 1996.  His 
ability to deal with the public, to use judgment, and to 
interact with supervisors was described fair.  The examiner 
indicated that his ability to function independently and to 
maintain concentration was poor.  The veteran's ability to 
deal with work stresses was described as "none."  To 
support that assessment, the examiner listed clinical 
findings of major depression, panic, and PTSD.  The examiner 
described the veteran's ability to adjust to a job as poor.  
Aspects of his ability to adjust personally and socially 
varied from good to poor.  

A private counselor later in April 1996 noted the veteran's 
symptoms of depression, nightmares, anger-rage attacks, 
intrusive thoughts, survivor guilt, sleep disturbance, loss 
of interest in significant activities, avoidance of feelings, 
and poor personal relationships.  He stated that the veteran 
had poor tolerance for stress and pressure and might tend to 
be inflexible in problem solving.  He indicated that the 
veteran feared losing control of undesirable impulses.  

The record also contains a decision by a state Workmen's 
Compensation ALJ dated in September 1996 that granted the 
veteran disability benefits.  The decision referred to an 
August 1995 private vocational assessment that indicated that 
the veteran would often hide out in the barn during the day 
and had problems leaving the house.  He refused to get in 
aisles where he could be blocked.  The decision also noted 
the report of an undated orthopedic examination, in which the 
examiner commented that, based on his evaluation, the veteran 
had "reached his maximum degree of orthopedic impairment 
but, because of his chronic pain behavior and psychosomatic 
overlay, a psychiatric evaluation was appropriate.  He agreed 
the claimant was in the sedentary work category."  

A January 1997 letter from the veteran's Vet Center 
therapist, apparently received in June 1997, was virtually 
identical to his previous letters.  

A December 1997 decision by another SSA ALJ determined that 
the veteran was entitled to SSA disability insurance benefits 
commencing in December 1995.  Based on the above evidence, 
particularly the March 1996 report of a private psychologist 
and the testimony before the ALJ of another psychologist who 
testified that the veteran met the criteria for SSA 
disability by virtue of his "marked difficulties in 
maintaining social functioning and frequent deficiencies of 
concentration, persistence of pace."  The ALJ found 
persuasive the testimony and report of the psychologists and 
granted SSA disability benefits.  

The veteran was hospitalized at a VA facility in April 1998 
because of increasing irritability, lack of energy, insomnia, 
flashbacks, intrusive thoughts, and nightmares about his war 
experiences.  He had had no previous mental health 
hospitalizations.  The treatment included group therapy.  At 
the time of discharge, he was still having flashbacks, 
nightmares, and intrusive thoughts about Vietnam.  The Global 
Assessment of Functioning (GAF) score was reported to be 41-
50.  

A VA psychiatric examination was conducted in July 1998.  The 
veteran reported that his daily activities consisted of 
sitting on his porch about 3 hours each day, walking with his 
dog 2 hours each day, feeding his horses approximately 2 
hours each day, and watching television a couple hours each 
day.  He said that he used to hunt and fish, but had lost 
interest in those activities.  He indicated that he went to 
church 3 times a week, but most of his social contacts were 
with his wife.  The veteran described difficulty sleeping, 
particularly due to worrying about things.  He reported 
having nightmares about Vietnam as often as every night.  He 
also had flashbacks and intrusive thoughts of Vietnam.  The 
veteran indicated that he would easily fly off the handle for 
no reason, but that he had learned to control his temper.  He 
reported that he tried to stay away from people and crowded 
places because he would become anxious and have chest pain.  
On examination, he was neatly groomed and his behavior was 
cooperative.  The veteran's speech was coherent and relevant 
and his thoughts were goal-directed.  He admitted to having 
suicidal thoughts off and on for the previous 4-5 years and 
also reported having hallucinations and hearing noises.  The 
veteran's affect was appropriate and his mood euthymic.  His 
cognitive functions appeared grossly preserved.  The examiner 
assigned a GAF score of 49.  

A Vet Center counselor wrote in April 1999 that the veteran 
appeared depressed with low self esteem.  He had difficulty 
expressing his feelings with his family, leading to arguments 
with his wife and children.  He continued to avoid stimuli of 
traumatic issues, including movies and news of war.  The 
veteran also reported continued depressive episodes, 
nightmares, flashbacks, sleep disturbances, anger-rage 
attacks, intrusive thoughts, survivor guilt, avoidance of 
feelings, and loss of interest in relationships.  He had 
reported that he would isolate himself in his bedroom or the 
barn to escape his many problems.  He had also stated that 
his intrusive thoughts were constant and that he had suicidal 
thoughts when he went to bed and when he woke up.  

The same Vet Center counselor wrote again in February 2000, 
noting most of the same findings and symptoms as he had 
reported in April 1999.  The counselor added, however, that 
he believed that the veteran had his maximum level of 
recovery.  

In March 2000, a VA physician wrote that the veteran had 
severe social and occupational impairment due to his PTSD, 
which impaired his concentration and memory to a significant 
degree.  His other bothersome PTSD symptoms included 
flashbacks, nightmares, fear of crowds, and exaggerated 
startle response.  The physician stated that the veteran 
continued to need both medication and counseling, without 
which his prognosis would be bleak.  He indicated, however, 
that even with those modalities, the veteran's quality of 
life, productivity, and emotional well being had been 
diminished.  

Another VA psychiatric compensation examination was conducted 
later in March 2000.  The examiner described the veteran's 
daily activities as getting up at 8, but without a daily 
routine.  He stated that he liked to go outside, to take care 
of his dogs, and to feed his horse.  He would go to church on 
Saturday and Sunday, but he liked to stay by himself.  The 
veteran would watch some television at night.  He denied any 
alcohol or illicit drug abuse.  He reported that his symptoms 
included anxiety, relational problems, sleep disturbance, and 
somatic complaints.  He worried about the past, with 
intrusive thoughts and nightmares.  The veteran also 
complained of having poor memory, of getting panicky and 
angry, and of feeling useless.  He also indicated that he had 
difficulty maintaining sleep.  He stated that he had tried to 
choke his wife while he was sleeping, so she began sleeping 
in another bed.  The veteran reported that talking about 
Vietnam made him irritable and upset and that previously he 
had been abusive to his family.  On examination, the 
veteran's speech was fluent, coherent, and relevant.  His 
thoughts were goal-directed.  He admitted to having suicidal 
ideas that had been going on for a long time, but that 
thinking about his family had been a deterrent to that 
behavior.  The veteran reported that he would wake up and 
look out the window, imagining people there, which the 
examiner noted was indicative of possible hypnopompic 
hallucinations.  His affect was appropriate, but his mood was 
labile.  The veteran's cognitive functions were grossly 
preserved.  The examiner assigned a GAF score of 48, also 
noting his history of urolithiasis, hypertension, 
gastroesophageal reflux disease, and a work-related back 
injury.  Another report of the March 2000 VA psychiatric 
examination by the same examiner notes that the veteran had 
been "a disabled construction worker since 1990, from a 
work-related back injury."  

Analysis 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  As to both issues currently on 
appeal, the veteran has clearly been advised by the RO as to 
the type of evidence that would aid his claims.  In addition, 
the RO has already provided considerable assistance to him in 
obtaining the records of treatment and evaluations he has 
received during the past several years, including the records 
of private examiners and records from the SSA that were 
developed in conjunction with his claim for SSA disability 
benefits.  The veteran is aware of his right to a personal 
hearing, since he provided testimony at a hearing in 
conjunction with his prior claim for service connection for 
PTSD, although he has declined to avail himself of that right 
during the current appeal.  The record does not reflect the 
existence of any pertinent medical records that have not been 
obtained, nor does the evidence indicate that an additional 
examination or medical opinion is needed; the available 
medical records provide a clear picture of the level of 
impairment due to the veteran's service-connected psychiatric 
disability during the past several years.  Therefore, no 
additional assistance or notification to the veteran is 
required under the provisions of the VCAA.  The veteran will 
not be prejudiced by the Board's proceeding to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Higher rating for PTSD

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In this case, the RO initially assigned a 
30 percent rating for the veteran's PTSD, effective from 
February 1994.  The RO later increased the rating to 
50 percent disabling, effective from February 1994.  Inasmuch 
as the 50 percent rating for the veteran's PTSD was assigned 
as part of the initial rating for the disability, the Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

In addition, the Board notes that, during the pendency of the 
veteran's appeal the criteria for evaluating mental 
disabilities were revised, effective in November 1996.  The 
Court has held that, in such instances, a veteran's claim 
must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, a precedent opinion by VA's General Counsel, 
VAOPGCPREC 3-2000, held that, although all of the evidence 
must be considered under both sets of criteria, a higher 
rating assigned on the basis of the revised criteria cannot 
be effective prior to the effective date of the revised 
criteria.  

Under the general rating formula for psychoneurotic disorders 
that was in effect prior to November 1996, a noncompensable 
evaluation is assigned when there are neurotic symptoms which 
may somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 
10 percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2000).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, including Diagnostic Code 9411 
(2000).  

In this case, a 50 percent rating is in effect for the 
veteran's PTSD, effective from the date of service connection 
in February 1994.  As discussed above, only the rating 
criteria that were in effect prior to November 1996 can be 
used in determining the appropriate rating for the service-
connected psychiatric disability prior to that date.  

The records show that in 1993, the veteran's PTSD symptoms 
had, for the past couple years, included poor sleep, 
decreased energy, difficulty concentrating, being tense, 
restless, and irritable, feeling useless and wound up, and 
worrying about things from the past.  He seldom socialized.  
His clinical manifestations appeared to be of moderate 
severity.  A psychologist considered the veteran to be 
totally disabled, but he attributed that condition to a 
combination of physical and psychological problems.  The 
record clearly showed that much of the veteran's overall 
impairment was due to residuals of work-related injuries that 
were not service-connected.  There was one report of suicidal 
ideation in 1994.  But other records dated in 1994 and 
throughout 1995 do not reflect more than moderate impairment 
due to his PTSD.  An examiner in October 1995 specifically 
stated that constriction of interests or restriction of daily 
activities due to psychiatric problems appeared to be 
unlikely.

In early 1996, however, the veteran's PTSD symptoms worsened.  
The report of a private psychologist dated on March 12, 1996, 
notes that he had frequent thoughts of suicide.  The examiner 
indicated that the veteran seemed to be overwhelmed by 
anxiety, tension, and depression.  He noted that the veteran 
was behaviorally withdrawn and remained highly avoidant.  He 
concluded that the veteran was disabled from all employment.  
Other examiners in April 1996 also described the veteran's 
ability to tolerate work stresses as "poor" or "none."  

The veteran was hospitalized in 1998 for treatment of his 
PTSD symptoms.  The examiner wrote that, at the time of 
hospital discharge, the veteran was still having flashbacks, 
nightmares, and intrusive thoughts of Vietnam.  He assigned a 
GAF score of 41-50, reflective of an inability to hold a job.  
Other examiners in 1998 and 1999 reported similar findings, 
including suicidal ideation, hallucinations, and anger-rage 
attacks.  One examiner assigned a GAF score of 49.  

Other examiners in 2000 noted the veteran's severe PTSD 
symptoms, including getting panicky and angry, being abusive 
to his family, suicidal ideas, and hallucinations.  One 
examiner assigned a GAF score of 48, but noted the veteran's 
history of physical disabilities, as well as PTSD.  

Applying the above facts to the rating criteria that were in 
effect prior to November 1996, the Board finds that the 
clinical manifestations of the veteran's PTSD prior to the 
March 12, 1996, report were commensurate with not more than 
considerable social and industrial impairment, as required 
for a 50 percent rating.  The symptoms had remained 
relatively stable and, although they were significant, they 
cannot be classified as severe.  Further, there is no 
evidence that he was unemployable due solely to his service-
connected PTSD.  

Therefore, an evaluation greater than the 50 percent rating 
currently in effect for the veteran's PTSD is not warranted, 
prior to March 12, 1996.  Inasmuch as the preponderance of 
the evidence is against a greater evaluation, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.  

Beginning March 12, 1996, however, the evidence indicates 
that the veteran's PTSD symptoms had worsened significantly.  
After that date, suicidal ideation was reported more 
regularly and examiners also noted the veteran's potential 
for violence and the appearance of hallucinations.  Those 
latter factors are contained in the criteria for a 
100 percent evaluation under the revised rating criteria.  
Although the veteran did not meet all of the criteria for a 
100 percent rating under those criteria, the Board finds that 
he more nearly met the criteria.  Moreover, the GAF scores 
that were assigned by the examiners and their 
characterizations of the severity of the veteran's symptoms 
are indicative that he was unemployable due to his PTSD 
beginning in March 1996.  Unemployability is an independent 
criterion for a 100 percent schedular evaluation under the 
old rating criteria.  

Therefore, the Board finds that the criteria for a 
100 percent schedular rating for the veteran's PTSD were met 
beginning on March 12, 1996.  

Accordingly, the Board concludes that a rating greater than 
50 percent for the veteran's PTSD prior to March 12, 1996, is 
denied, and a 100 percent schedular rating for PTSD, 
beginning March 12, 1996, is granted.  

Total disability rating based on individual unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set for in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high schedular rating which is 
assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  

Initially, the Board notes that a 100 percent schedular 
rating, effective from March 12, 1996, has been assigned 
herein for the veteran's PTSD.  VA's General Counsel has held 
that a claim for a total disability rating based on 
individual unemployability is not for application when a 
schedular 100-percent rating is already in effect.  
VAOPGCPREC 06-99.  As provided by 38 C.F.R. § 4.16(a), a 
total rating based on individual unemployability is for 
application only when the schedular rating is less than 
total.  Therefore, the issue of entitlement to a total 
disability rating based on individual unemployability 
beginning March 12, 1996 must be denied as the veteran has 
been awarded a 100 percent schedular evaluation effective 
that date.  The only remaining question concerns the 
veteran's entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability prior to March 12, 1996.  

The Board also recognizes that, prior to March 12, 1996, a 
50 percent rating was in effect for the veteran's PTSD.  That 
is his only service-connected disability.  Thus, he did not 
meet the percentage requirements for a total disability 
rating based on individual unemployability as set forth at 
38 C.F.R. § 4.16.  

A total disability rating based on individual unemployability 
can be assigned, therefore, only if the veteran is found to 
be unemployable due to service connected disability.  While 
the evidence indicates that the veteran had been unemployed 
since 1989, the record clearly shows that his unemployed 
status at that time was due to residuals of a work-related 
back injury.  There simply is no evidence that his 
psychiatric disability was of such severity as to render the 
veteran unemployable due to his service-connected PTSD prior 
to March 12, 1996.  Prior to March 1996, no examiner or 
medical provider suggested that the veteran was unable to 
work solely as a result of PTSD.  He was turned down for 
disability benefits with the Social Security Administration 
and, in fact, it is clear from a review of the evidence of 
record at that time that nonservice-connected disability was 
primarily responsible for his unemployment.  It was not until 
March 1996 that his PTSD took a dramatic turn for the worse 
resulting in disability consistent with an inability to 
engage in substantially gainful employment.  The Board finds, 
therefore, that the veteran was not rendered unable to obtain 
and retain substantially gainful employment due solely to 
service-connected disability prior to March 12, 1996.  
Because the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  

Accordingly, a total disability rating based on individual 
unemployability due to service-connected disability prior to 
March 12, 1996, is denied.  



ORDER

An evaluation greater than 50 percent disabling for PTSD 
prior to March 12, 1996, is denied.  

A 100 percent schedular rating for PTSD is granted, effective 
from March 12, 1996, subject to the law and regulations 
governing the award of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

